DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a calculation unit in claim 1,2, 5 and 14
a correction unit in claim 1 and 5
a determination unit in claim 4-7
a display controller in claim 8
a specification unit in claim 11 and 13
a size correction unit in claim 12
an analysis unit in claim 14
an image processing unit in claim 15
	the corresponding structure of all of these units correspond to be a personal computer with a processor and memory as disclosed in ¶[0022] of the instant application’s specification. Each of these claim limitations shall be interprets such that a computer processor is performing the function as claimed.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-9, 11-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kano et al. US PG-Pub(US 20180064336 A1).
Regarding Claim 1, Kano teaches an image processing apparatus for reducing a projection artifact in motion contrast data of a subject's eye ([0113] Regarding the front MC image data in the outer layer of retina, the MC image data (projection artifact) of an inner layer of retina which is expressed as noise in the front MC image in relation to the outer layer of retina may be removed by the image process, ¶[0061] describes the image processing of how the prior art is removing noise from the motion contrast(MC) image.), the image processing apparatus comprising: a calculation unit configured to calculate, using information on a position of a blood vessel structure of the subject's eye and optical coherence tomography (OCT) intensity information on the subject's eye([0052] The analysis processing unit may generate, for example, the OCT blood vessel change data based on differences of luminance of the first MC image data and the second MC image data acquired at mutually different times (for example, refer to FIGS. 7 to 10). The differences of luminance may be acquired, for example, in accordance with acquiring positions on the subject's eye (for example, in each pixel or in each section).), an attenuation coefficient regarding attenuation of the motion contrast data in a direction of depth of the subject's eye ([0186] Next, in order to correct a brightness difference between the MC images due to the influence of the sensitivity attenuation in the depth direction, a normalizing process may be executed on the first MC image and the second MC image. In addition, in a case in which the sensitivity attenuation is small (in a case in which a position of each MC image in the depth direction in the image is not changed, an apparatus (for example, SS-OCT) having originally small sensitivity attenuation is used and the like), the normalizing process may be omitted. [0187] Various types of methods for image normalization are considered, but for example, a coefficient of change of the luminance in the depth direction is obtained in advance, and then the obtained MC image may be multiplied by the coefficient, or contrast adjustment (histogram flattening or the like) between the MC images may be executed. As described in ¶[0186], the prior art is calculating a value for sensitivity attenuation in the depth direction of the eye in order to correct the intensity differences between the MC images.); and a correction unit configured to execute correction processing on the motion contrast data using the calculated attenuation coefficient. (¶[0071] The analysis processing unit may correct, for example, a brightness difference between the first OCTMC image data and the second OCTMC image data due to an influence of the sensitivity attenuation in the depth direction (for example, refer to FIG. 11). [0072] In this case, for example, the analysis processing unit may correct change of luminance of the MC image data due to sensitivity attenuation between the MC image data items. In this case, for example, the analysis processing unit may correct the change of luminance of the MC image data due to the sensitivity attenuation in the depth direction in each image in advance, and may obtain the difference of luminance using the MC image data in which the luminance is corrected. [0073] As an example of a case in which luminance change is corrected, the analysis processing unit may perform a normalizing process of the luminance value for correcting the sensitivity attenuation in the depth direction with respect to each MC image data.)

Regarding Claim 3, Kano teaches the image processing apparatus according to Claim 1, wherein the calculation unit calculates the attenuation coefficient using OCT intensity information obtained at a position of a portion deeper than the blood vessel structure.(¶[0075] As another method, the analysis processing unit may adjust, for example, the luminance value using a correction table in which a relationship between the depth direction and the sensitivity characteristic is plotted in advance. In this case, the analysis processing unit creates the correction table (for example, refer to FIG. 11) for correcting the change of the luminance value of the MC image data due to the sensitivity attenuation in the depth direction in advance, and may correct the luminance value of the MC image data using the correction table at the time of performing the position adjustment between the images.)
Regarding Claim 4, Kano teaches the image processing apparatus according to Claim 1, further comprising: a determination unit configured to determine, using information on a comparison result between OCT intensity information on an inside of the blood vessel structure and OCT intensity information on an outside of the blood vessel structure (¶[0113] Regarding the front MC image data in the outer layer of retina, the MC image data (projection artifact) of an inner layer of retina which is expressed as noise in the front MC image in relation to the outer layer of retina may be removed by the image process. In this case, noise in the front MC image in relation to the outer layer of retina may be removed using image data acquired as front MC data in relation to the inner layer of retina. The examiner interprets that the prior art is comparing the projection artifact between the inner layer and outer layer of the eye in order to perform the correction.), whether to execute the correction processing for the blood vessel structure, wherein the calculation unit calculates the attenuation coefficient in a case where it is determined that the correction processing is to be executed. ([0186] Next, in order to correct a brightness difference between the MC images due to the influence of the sensitivity attenuation in the depth direction, a normalizing process may be executed on the first MC image and the second MC image. In addition, in a case in which the sensitivity attenuation is small (in a case in which a position of each MC image in the depth direction in the image is not changed, an apparatus (for example, SS-OCT) having originally small sensitivity attenuation is used and the like), the normalizing process may be omitted. [0187] Various types of methods for image normalization are considered, but for example, a coefficient of change of the luminance in the depth direction is obtained in advance, and then the obtained MC image may be multiplied by the coefficient, or contrast adjustment (histogram flattening or the like) between the MC images may be executed)
Regarding Claim 5, Kano teaches an image processing apparatus for reducing a projection artifact in motion contrast data of a subject's eye([0113] Regarding the front MC image data in the outer layer of retina, the MC image data (projection artifact) of an inner layer of retina which is expressed as noise in the front MC image in relation to the outer layer of retina may be removed by the image process, ¶[0061] describes the image processing of how the prior art is removing noise from the motion contrast(MC) image.), the image processing apparatus comprising: a correction unit configured to execute correction processing on the motion contrast data using an attenuation coefficient regarding attenuation of the motion contrast data in a direction of depth of the subject's eye(¶[0071] The analysis processing unit may correct, for example, a brightness difference between the first OCTMC image data and the second OCTMC image data due to an influence of the sensitivity attenuation in the depth direction (for example, refer to FIG. 11). [0072] In this case, for example, the analysis processing unit may correct change of luminance of the MC image data due to sensitivity attenuation between the MC image data items. In this case, for example, the analysis processing unit may correct the change of luminance of the MC image data due to the sensitivity attenuation in the depth direction in each image in advance, and may obtain the difference of luminance using the MC image data in which the luminance is corrected. [0073] As an example of a case in which luminance change is corrected, the analysis processing unit may perform a normalizing process of the luminance value for correcting the sensitivity attenuation in the depth direction with respect to each MC image data.); and a determination unit configured to determine, using information on a comparison result between OCT intensity information on an inside of a blood vessel structure of the subject's eye and OCT intensity information on an outside of the blood vessel structure(¶[0113] Regarding the front MC image data in the outer layer of retina, the MC image data (projection artifact) of an inner layer of retina which is expressed as noise in the front MC image in relation to the outer layer of retina may be removed by the image process. In this case, noise in the front MC image in relation to the outer layer of retina may be removed using image data acquired as front MC data in relation to the inner layer of retina. The examiner interprets that the prior art is comparing the projection artifact between the inner layer and outer layer of the eye in order to perform the correction.), whether to execute the correction processing for the blood vessel structure. ([0186] Next, in order to correct a brightness difference between the MC images due to the influence of the sensitivity attenuation in the depth direction, a normalizing process may be executed on the first MC image and the second MC image. In addition, in a case in which the sensitivity attenuation is small (in a case in which a position of each MC image in the depth direction in the image is not changed, an apparatus (for example, SS-OCT) having originally small sensitivity attenuation is used and the like), the normalizing process may be omitted. [0187] Various types of methods for image normalization are considered, but for example, a coefficient of change of the luminance in the depth direction is obtained in advance, and then the obtained MC image may be multiplied by the coefficient, or contrast adjustment (histogram flattening or the like) between the MC images may be executed)
Regarding Claim 7, Kano teaches the image processing apparatus according to Claim 4, wherein regarding a plurality of blood vessel structures of the subject's eye, the determination unit determines whether to execute the correction processing for each blood vessel structure. ([0071] The analysis processing unit may correct, for example, a brightness difference between the first OCTMC image data and the second OCTMC image data due to an influence of the sensitivity attenuation in the depth direction (for example, refer to FIG. 11). [0072] In this case, for example, the analysis processing unit may correct change of luminance of the MC image data due to sensitivity attenuation between the MC image data items)
Regarding Claim 8, Kano teaches the image processing apparatus according to Claim 4, further comprising: a display controller configured to cause a display unit to display information indicating a determination result as to whether to execute the correction processing. ([0060] The difference image data may include difference data depending on the acquiring position of the subject's eye (for example, in each pixel or in each section), and does not necessarily need to be an image type or the like for being output to the display unit or the like. In this case, for example, the difference data is not only luminance values, but also simple numerical values.)
Regarding Claim 9, Kano teaches the image processing apparatus according to Claim 8, wherein it is possible to change, in accordance with a command on a display screen of the display unit from an examiner, the determination result as to whether to execute the correction processing. ([0166] In the operating unit 76, various operation instructions by the examiner are input. The operating unit 76 outputs a signal in accordance with the input operation instruction to the CPU 71. In the operating unit 76, for example, a user interface of at least one of a mouse, a joystick, a keyboard, a touch panel, and the like may be used.)
Regarding Claim 11, Kano teaches the image processing apparatus according to Claim 1, further comprising: a specification unit configured to specify the blood vessel structure using the motion contrast data. ([0094] For example, based on the first MC image data and the second MC image data, the analysis processing unit may generate the OCT blood vessel change data including the temporal change information in relation to the blood vessel region in a specific layer region (for example, refer to FIG. 15). [0095] The specific layer region may be, for example, a layer region including one or a plurality of layers of the fundus or the anterior eye, and the blood vessel region in the specific layer region may be, for example, the blood vessel region in relation to the layer region of a part in the depth direction. [0096] The OCT blood vessel change data in relation to the blood vessel region in the specific layer region may be acquired, for example, based on a difference between the front MC image data items in the specific layer region, or may be acquired based on a difference between the three-dimensional MC image data items in the specific layer region.)
Regarding Claim 12, Kano teaches the image processing apparatus according to Claim 1, further comprising: a size correction unit configured to correct a size of the blood vessel structure such that the size of the blood vessel structure is reduced in the direction of depth of the subject's eye. (¶[0146] For example, the analysis processing unit may respectively analyze each OCT image data by an image process, may acquire the analysis parameter (for example, layer thickness, curvature, or size) in relation to each OCT image data, and may display the analysis parameter according to each image with the OCT blood vessel change data. [0147] For example, the analysis processing unit may acquire shape change information indicating the temporal change of the analysis parameter acquired using each OCT image data. The shape change information may be expressed, for example, as a graph indicating change of the analysis value, a difference map indicating a two-dimensional distribution of the difference of the analysis parameter at each position, or the analysis chart indicating the difference of the representative value of the analysis parameter according to a plurality of sections.)
Regarding Claim 14, Kano teaches the image processing apparatus according to Claim 1, further comprising: an analysis unit configured to acquire information on a layer boundary of the subject's eye by analyzing the OCT intensity information([0099] In addition, the analysis processing unit is capable of acquiring the temporal change information in relation to the blood vessel region on a specific layer by obtaining the difference of luminance between the front MC image data items in relation to the specific layer, and is capable of detecting the temporal change of the blood vessel region in the specific layer region as the difference of luminance, even when the blood vessel in the specific layer region is changed in the depth direction.), wherein the calculation unit calculates the attenuation coefficient using information on the position, the OCT intensity information, and information on the layer boundary (¶[0110], the OCT blood vessel change data including the temporal change information in relation to the entire specific layer region of each MC image data can be acquired by reflecting a difference of the segmentation result to the standard MC image data and the reference MC image data. In this case, each MC image data may be matched with a boundary (front side is a depth side) of one of segmentation result in the depth direction.).
Regarding Claim 15, Kano teaches the image processing apparatus according to Claim 1, further comprising: an image processing unit configured to execute smoothing processing on the motion contrast data. (¶[0061] The analysis processing unit may remove, for example, noise generated due to unevenness or the like of the luminance value by performing a binarization process on the difference image data. In this case, the binarization process may be performed on the plus luminance value and the minus luminance value. In addition, the analysis processing unit may express a magnitude of the difference of luminance by brightness without performing the binarization process on the difference image data.
Regarding Claim 16, Kano teaches an image processing method for reducing a projection artifact in motion contrast data of a subject's eye([0113] Regarding the front MC image data in the outer layer of retina, the MC image data (projection artifact) of an inner layer of retina which is expressed as noise in the front MC image in relation to the outer layer of retina may be removed by the image process, ¶[0061] describes the image processing of how the prior art is removing noise from the motion contrast(MC) image.), the image processing method comprising: calculating, using information on a position of a blood vessel structure of the subject's eye and OCT intensity information on the subject's eye([0052] The analysis processing unit may generate, for example, the OCT blood vessel change data based on differences of luminance of the first MC image data and the second MC image data acquired at mutually different times (for example, refer to FIGS. 7 to 10). The differences of luminance may be acquired, for example, in accordance with acquiring positions on the subject's eye (for example, in each pixel or in each section).), an attenuation coefficient regarding attenuation of the motion contrast data in a direction of depth of the subject's eye([0186] Next, in order to correct a brightness difference between the MC images due to the influence of the sensitivity attenuation in the depth direction, a normalizing process may be executed on the first MC image and the second MC image. In addition, in a case in which the sensitivity attenuation is small (in a case in which a position of each MC image in the depth direction in the image is not changed, an apparatus (for example, SS-OCT) having originally small sensitivity attenuation is used and the like), the normalizing process may be omitted. [0187] Various types of methods for image normalization are considered, but for example, a coefficient of change of the luminance in the depth direction is obtained in advance, and then the obtained MC image may be multiplied by the coefficient, or contrast adjustment (histogram flattening or the like) between the MC images may be executed. As described in ¶[0186], the prior art is calculating a value for sensitivity attenuation in the depth direction of the eye in order to correct the intensity differences between the MC images.); and executing correction processing on the motion contrast data using the calculated attenuation coefficient(¶[0071] The analysis processing unit may correct, for example, a brightness difference between the first OCTMC image data and the second OCTMC image data due to an influence of the sensitivity attenuation in the depth direction (for example, refer to FIG. 11). [0072] In this case, for example, the analysis processing unit may correct change of luminance of the MC image data due to sensitivity attenuation between the MC image data items. In this case, for example, the analysis processing unit may correct the change of luminance of the MC image data due to the sensitivity attenuation in the depth direction in each image in advance, and may obtain the difference of luminance using the MC image data in which the luminance is corrected. [0073] As an example of a case in which luminance change is corrected, the analysis processing unit may perform a normalizing process of the luminance value for correcting the sensitivity attenuation in the depth direction with respect to each MC image data.).
Regarding Claim 17, Kano teaches an image processing method for reducing a projection artifact in motion contrast data of a subject's eye([0113] Regarding the front MC image data in the outer layer of retina, the MC image data (projection artifact) of an inner layer of retina which is expressed as noise in the front MC image in relation to the outer layer of retina may be removed by the image process, ¶[0061] describes the image processing of how the prior art is removing noise from the motion contrast(MC) image.), the image processing method comprising: executing correction processing on the motion contrast data using an attenuation coefficient regarding attenuation of the motion contrast data in a direction of depth of the subject's eye(¶[0071] The analysis processing unit may correct, for example, a brightness difference between the first OCTMC image data and the second OCTMC image data due to an influence of the sensitivity attenuation in the depth direction (for example, refer to FIG. 11). [0072] In this case, for example, the analysis processing unit may correct change of luminance of the MC image data due to sensitivity attenuation between the MC image data items. In this case, for example, the analysis processing unit may correct the change of luminance of the MC image data due to the sensitivity attenuation in the depth direction in each image in advance, and may obtain the difference of luminance using the MC image data in which the luminance is corrected. [0073] As an example of a case in which luminance change is corrected, the analysis processing unit may perform a normalizing process of the luminance value for correcting the sensitivity attenuation in the depth direction with respect to each MC image data.); and determining, using information on a comparison result between OCT intensity information on an inside of a blood vessel structure of the subject's eye and OCT intensity information on an outside of the blood vessel structure(¶[0113] Regarding the front MC image data in the outer layer of retina, the MC image data (projection artifact) of an inner layer of retina which is expressed as noise in the front MC image in relation to the outer layer of retina may be removed by the image process. In this case, noise in the front MC image in relation to the outer layer of retina may be removed using image data acquired as front MC data in relation to the inner layer of retina. The examiner interprets that the prior art is comparing the projection artifact between the inner layer and outer layer of the eye in order to perform the correction.), whether to execute the correction processing for the blood vessel structure([0186] Next, in order to correct a brightness difference between the MC images due to the influence of the sensitivity attenuation in the depth direction, a normalizing process may be executed on the first MC image and the second MC image. In addition, in a case in which the sensitivity attenuation is small (in a case in which a position of each MC image in the depth direction in the image is not changed, an apparatus (for example, SS-OCT) having originally small sensitivity attenuation is used and the like), the normalizing process may be omitted. [0187] Various types of methods for image normalization are considered, but for example, a coefficient of change of the luminance in the depth direction is obtained in advance, and then the obtained MC image may be multiplied by the coefficient, or contrast adjustment (histogram flattening or the like) between the MC images may be executed)
Regarding Claim 18, Kano teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute the image processing method according to Claim 16 (¶[0165] In the controller 70, as illustrated in FIG. 1, for example, a storage unit (for example, non-volatile memory) 74, an operating unit 76, a display unit 75, and the like are electrically connected. The storage unit 74 is, for example, a non-transitory storage medium which is capable of holding storage contents even when power supply is blocked.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. US PG-Pub(US 20180064336 A1) in view of Jaillon et al. US PG-Pub(US 20170038403 A1).
Regarding Claim 2, while Kano teaches the image processing apparatus according to Claim 1, Kano does not explicitly teach wherein the calculation unit calculates the attenuation coefficient using information on a distance from the blood vessel structure in the direction of depth and the OCT intensity information. 
Jaillon teaches wherein the calculation unit calculates the attenuation coefficient using information on a distance from the blood vessel structure in the direction of depth and the OCT intensity information. ([0102] The attenuation coefficient of the pulse waves between one end E1 and the other end E2 can be obtained by calculating the ratio of the pulse wave amplitudes (pressure cycle amplitudes). The pressure pO at one end E1 and the pressure pO at the other end E2 are assumed to be identical since the transmission distance Dp is short. If the pressure pO at one end E1 and the pressure pO at other end E2 are assumed to be identical to each other,)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Kano with Jaillon in order to calculate the attenuation coefficient by using the distance from the blood vessel. One skilled in the art would have been motivated to modify Kano  in this manner in order to monitor the chronological change in the diameter of a blood vessel. (Jaillon, ¶[0082])
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. US PG-Pub(US 20180064336 A1) in view of Huang et al. US PG-Pub(US 20160284085 A1).
Regarding Claim 6, while Kano teaches the image processing apparatus according to Claim 4, Kano does not explicitly teach wherein the determination unit determines that the correction processing is to be executed for the blood vessel structure in a case where the OCT intensity information on the outside of the blood vessel structure is lower than the OCT intensity information on the inside of the blood vessel structure.
Huang teaches wherein the determination unit determines that the correction processing is to be executed for the blood vessel structure in a case where the OCT intensity information on the outside of the blood vessel structure is lower than the OCT intensity information on the inside of the blood vessel structure. ([0005] Disclosed herein is an image processing method for use in OCT angiography that detects and quantifies CNV in the outer retina of the eye. The method involves receiving a set of cross sectional angiograms, separating that set of angiograms into two distinct subsets representing the inner retina and outer retina, and then projecting the maximum flow values in each subset to produce a pair of 2D en face angiograms, referred to hereafter as the inner retina angiogram and the outer retina angiogram. The inner retina angiogram is filtered to remove noise and then subtracted from the outer retina angiogram to reduce projection artifacts from the deeper outer retina angiogram. The examiner interprets the prior art is removing projection artifacts from the outer region of the retina based on the pixel intensity values described further in ¶[0036].)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Kano with Huang in order to correct the outside of the blood vessel based on the intensity values. One skilled in the art would have been motivated to modify Kano  in this manner in order to distinguish the boundary between CNV and non-CNV background by incorporating a multiscale saliency model to enhance contrast. (Huang, ¶[0008])
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. US PG-Pub(US 20180064336 A1) in view of de Vaan et al. US PG-Pub(US 20180033192 A1).
Regarding Claim 10, while Kano teaches the image processing apparatus according to Claim 1, Kano does not explicitly teach wherein it is possible to change the calculated attenuation coefficient in accordance with a command from an examiner.
de Vaan teaches wherein it is possible to change the calculated attenuation coefficient in accordance with a command from an examiner (¶[0090], The attenuation factor may be under end-user control, when the mesh is rendered in real time, the user can change the attenuation factor until it resembles the images from the X-Ray device. This is important, because the clarity on the image depends on the attenuation coefficient and the user can change the image such that the relevant anatomy is clear to see.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Kano with de Vaan in order to allow a user to adjust the attenuation coefficient. One skilled in the art would have been motivated to modify [41] in this manner in order for the image and its relevant anatomy to be clear. (de Vaan, ¶[0090]) 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. US PG-Pub(US 20180064336 A1) in view of Oyagi et al. US PG-Pub(US 20190090732 A1).
Regarding Claim 13, while Kano teaches the image processing apparatus according to Claim 1, further comprising: Kano does not explicitly teach a specification unit configured to specify the blood vessel structure using Doppler-OCT data.
Oyagi teaches a specification unit configured to specify the blood vessel structure using Doppler-OCT data (¶[0095] The image construction device 120 assigns predetermined pixel values to the pixels in the blood vessel region specified. The pixel values may be, for example, relatively high brightness values (the pixels are expressed bright and in white when displayed) or a pseudo color values. Blood vessel regions can also be specified using Doppler OCT or image processing as in other conventional techniques.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Kano with Oyagi in order to specify blood vessel regions using Doppler OCT data. One skilled in the art would have been motivated to modify Kano in this manner in order to acquire images in which a specific site of the subject's eye is emphasized and acquiring functional information. (Oyagi, ¶[0003])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663